This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 THOMAS OWEN,

 3          Plaintiff-Appellant,

 4 v.                                                     NO. 34,807

 5 DEMESIA PADILLA, in her official
 6 capacity as Secretary of the New Mexico
 7 Taxation and Revenue Department,

 8          Defendant-Appellee,

 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 Manuel I. Arrieta, District Judge

11 McGraw & Strickland, LLC
12 Margaret Strickland
13 Las Cruces, NM

14 N.M. Taxation & Revenue Department
15 Julia A. Belles
16 Santa Fe, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5
6                                      M. MONICA ZAMORA, Judge

7 WE CONCUR:



8
9 CYNTHIA A. FRY, Judge


10
11 RODERICK T. KENNEDY, Judge




                                         2